Citation Nr: 0800638	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-34 437	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for restrictive airway 
disease.  

2.  Entitlement to an increased rating for residuals of a 
fracture of the left mandibular body, currently evaluated as 
10 percent disabling.  

3.  Entitlement to an increased rating for a fragment wound 
scar of the left cheek, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an initial rating in excess of 30 percent 
for service-connected psychiatric disability.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
December 1970.  

These matters come to the Board of Veterans' Appeals (Board) 
following an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, and a November 2005 rating decision of the RO 
in Louisville, Kentucky.  

The Board notes that the veteran perfected an appeal with 
regard to the issue of service connection for a sinus cavity 
injury.  In a September 2007 rating decision, the RO granted 
service connection.  This service connection issue is 
therefore not before the Board.  

As the appeal with respect to the veteran's claim for a 
higher rating for his service-connected psychiatric 
disability emanates from the veteran's disagreement with the 
initial rating assigned following the grant of service 
connection, the Board has characterized the claim as one for 
a higher initial rating, in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Finally, the RO notified the veteran by letter dated 
September 21, 2007, that his claims on appeal had been 
certified to the Board.  At that time, the veteran was 
represented by Disabled American Veterans.  On October 24, 
2007, the veteran submitted additional pertinent evidence to 
the RO.  The veteran also submitted a VA Form 21-22 
(Appointment of Veterans Service Organization as Claimant's 
Representative) in which he provided a power-of-attorney in 
favor of The American Legion, thus revoking his previous 
appointment in favor of Disabled American Veterans.  The 
additional evidence and VA Form 21-22 were forwarded by the 
RO to the Board and received on December 4, 2007.  See 
38 C.F.R. § 20.1304 (2007).  

REMAND

In a VA Form 21-4138 (Statement in Support of Claim), dated 
in October 2007 and received by the Board in December 2007, 
the veteran requested a videoconference hearing before a 
member of the Board.  Pursuant to 38 C.F.R. § 20.700 (2007), 
a hearing on appeal will be granted to an appellant who 
requests a hearing and is willing to appear in person.  See 
also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically 
to hearings before the Board).  Under these circumstances, 
and in accordance with his request, the veteran must be 
provided an opportunity to present testimony during a 
videoconference hearing.  

In view of the foregoing, this case must be REMANDED for the 
following action:

The RO should schedule the veteran for a 
videoconference hearing before a member 
of the Board.  The RO should notify the 
veteran and his representative of the 
date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2007).  The veteran and his 
representative should be given 
opportunity to review the file, if they 
so desire, and prepare for the hearing.  
The file should thereafter be returned to 
the Board in advance of the hearing.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

